Per Curiam.
On December 10, 1956, the parties entered into a contract by the terms of which the plaintiff was to furnish and install radiant heat panels for one thousand seven hundred fifty dollars in the house the defendants were constructing.
The plaintiff filed a materialman’s lien and this is a foreclosure action for the contract price. The defendants counter-claimed for poor workmanship and failure of the electric panels to adequately heat the house.
The trial court gave a judgment of foreclosure for the contract price less a set-off of forty-eight dollars. The defendants appeal and, in effect, seek a trial de novo in this court.
No questions of law have been presented by this appeal. Such divergent versions of the facts were presented to the trial court that the party whose facts were accepted is entitled to prevail.
We are not prepared to hold that the evidence clearly preponderates against the trial court’s findings of fact. Indeed, the credibility of witnesses, who were observable by the trial court only, is more decisive than usual as to the disputed facts. An examination of the record reveals adequate support for the judgment.
The judgment is affirmed.